Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 1 of 31 PageID 339




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

  _____________________________________
                                                      }
  CHERYL WALTERS et al.                               }    CASE NO. 8:18- cv-02875-EAK-CPT
                                                      }
                                                      }    DEFENDANT BMW OF NORTH
                               Plaintiffs,            }    AMERICA, LLC'S
                                                      }    MEMORANDUM OF LAW IN
  vs.                                                 }    SUPPORT OF ITS MOTION TO
                                                      }    DISMISS PLAINTIFFS’ FIRST
  BMW OF NORTH AMERICA, LLC.                          }    AMENDED
                                                             }       COMPLAINT OR IN
                                                      }    THE ALTERNATIVE SEVER THE
                          Defendants.                 }    INDIVIDUAL PLAINTIFFS’
  _____________________________________               }    CLAIMS

         Now comes the Defendant, BMW of North America, LLC, (“BMW NA”), in the

  above-captioned matter, who respectfully submits the within Memorandum of Law in

  support of its Motion to Dismiss Plaintiffs’ First Amended Complaint, (“FAC”), pursuant to

  Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, or in the alternative, to

  sever the individual Plaintiffs’ claims in accordance with Rule 21 of the Federal Rules of

  Civil Procedure.

  I.     PRELIMINARY STATEMENT

         On November 23, 2018, subsequent to their opting out of a multi-state class action

  litigation which claimed excessive oil consumption in BMW vehicles equipped with N63

  engines, Plaintiffs pooled together to file the instant action. See Bang v. BMW of N. Am.,

  LLC, No. CV 15-6945, 2016 WL 7042071, at *1 (D.N.J. Dec. 1, 2016) (“Bang Class Action”).

         Plaintiffs are a group of dissimilarly situated parties, who purchased different years,

  makes, and models of allegedly defective BMW vehicles. The only alleged common thread
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 2 of 31 PageID 340




  amongst Plaintiffs is that their respective BMW vehicles were each equipped with BMW

  N63 engines, which, similar to the Bang Class Action plaintiffs, they claim consume an

  “excessive” amount of oil.

           Collectively, in what appears to be one of several pending attempts by their counsel

  to file his own mini N63 Class Actions1, Plaintiffs assert four causes of action as follows:

  breach of express and implied warranties pursuant to the Magnuson-Moss Warranty Act, 15

  U.S.C. § 2301, et. seq., (“Mag-Moss”) (“Count I”); breach of implied warranty of

  merchantability pursuant to § 672.314, Fla. Stat. (“Count II”); breach of express warranty

  pursuant to § 627.313, Fla. Stat. (“Count III”); and deceptive trade practices pursuant to

  Florida’s Deceptive and Unfair Trade Practices Act, § 501.201, et seq., Fla. Stat.

  (“FDUTPA”) (“Count IV”). 2 Specifically, Plaintiffs allege that their respective vehicles

  were equipped with BMW’s N63 engine, which they claim to be defective inasmuch as they

  consume an “excessive” amount of oil (“Oil Consumption Defect”).

           Plaintiffs’ FAC should be dismissed for numerous reasons. And, to the extent that

  the Court finds that a complete dismissal is not warranted, the claims of these dissimilar and

  improperly joined Plaintiffs should be severed, with each Plaintiff being required to file an

  individual complaint and pay the appropriate court filing fees in a proper venue.


  1
   Plaintiffs’ counsel, in a serial fashion, has filed the following, nearly identical, multi-plaintiff lawsuits in
  connection with the BMW N63 engine: Schneider, et al., 1:18-cv-12239-IT (D. Mass); Shumakh, et al., 1:18-
  cv-07168-MKB-CLP (E.D.N.Y.); Johns-Pratt, et al., 3:18-cv-01799-VLB (D. Conn.); Moore, et al., 1-18-cv-
  05169-RWS (N.D. Ga.); Sarwar, et al., 2:18-cv-16750-SRC-CLW (D. N.J.); Hurley, et al., 18-5320 (E.D. Pa.);
  Grover, et al., 1:19-cv-00012 (N.D. Ohio); Nyarko, et al., 1:18-cv-03618-RDB (D. Md.); Harris, et al., 4:19-
  cv-00016-ALM (E.D. Tex.); Alam, et al., 1:19-cv-22 (W.D. Tex.); Rivera, et al., 2:19-cv-7 (N.D. Tex.); Wulf,
  et al., 4:19-cv-46 (S.D. Tex); Bryant, et al., 2:19-cv-00050-DEJ (E.D. Wis.).
  2
   It is significant to note that Plaintiffs’ claims do not arise out of the same transaction or occurrence and thus,
  are improperly pled as single count allegations applicable to all Plaintiffs. Instead, each Plaintiff should have
  pled four separate causes of action based on the allegations in the FAC. For ease of reference, the instant Motion
  will address dismissal of Plaintiffs’ respective claims, as if properly pled.


                                                          2
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 3 of 31 PageID 341




           As discussed at length, herein, Plaintiffs’ FAC should be dismissed pursuant to Fed.

  R. Civ. P. 12(b)(1) and Fed. R. Civ. P. 12(b)(6), as follows:

   •    Counts I, II, III and IV - All Plaintiffs: Pursuant to Rule 12(b)(1), this Court lacks subject
        matter jurisdiction because the Plaintiffs’ claims are improperly joined and individually,
        their claimed damages are well below the $50,000 amount in controversy required under
        Mag-Moss;

   •    Counts I and II - All Plaintiffs: Pursuant to Rule 12(b)(6), all Plaintiffs have failed to
        state a claim for breach of implied warranty under Mag-Moss and § 627.314, Fla. Stat.
        because they lack privity of contract with BMW NA;

   •    Counts I and III - All Plaintiffs: Pursuant to Rule 12(b)(6), all Plaintiffs have failed to
        state a claim for breach of express warranty under Mag-Moss and § 627.313, Fla. Stat.
        because the limited warranty does not cover the design defects alleged;

   •    Count IV - All Plaintiffs: Pursuant to Rule 12(b)(6), all Plaintiffs have failed to state a
        claim under FDUTPA; and

   •    Counts I, II, III and IV: Pursuant to Rule 12(b)(6), the claims of the Plaintiffs identified
        below are time barred and not otherwise preserved by any doctrine of tolling.

  II.      THE PARTIES

           BMW NA is a limited liability company with its principal place of business in

  Woodcliff Lakes, New Jersey. BMW NA is the wholesale distributor of BMW vehicles in

  North America and does not sell or lease vehicles directly to consumers. All new BMW

  vehicles are covered by a limited warranty, which covers repairs related to defects in

  materials and workmanship.

           In pertinent part, the individual Plaintiffs’ allegations are contained in Exhibit “A”

  and reflect that Plaintiffs purchased different vehicle models on different dates and at

  different locations, both in and outside the Tampa Division, Middle District and State of

  Florida. See Exhibit “A.”




                                                   3
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 4 of 31 PageID 342




          Collectively, Plaintiffs allege that their respective vehicles were warranted against

  “defects of workmanship.” FAC ¶ 317. And that they were equipped with BMW’s N63

  engine (FAC at ¶ 328), which “consume[d] engine oil at an extremely rapid rate.” FAC at ¶

  324. They further allege that the rate of engine oil is “excessive” and constitutes

  “manufacturing defects.” FAC ¶¶ 329 and 349. In support of their allegations regarding the

  Oil Consumption Defect, Plaintiffs cite the following:

  • Quotation from a single, anonymous FAC made in an online forum for BMW owners at
    bimmerfest.com. FAC ¶ 336;

  • Technical Service Bulletins, (“TSBs”), or Service Information Bulletins, (“SIBs”),3 issued
    to BMW service technicians in connection with the N63. FAC ¶¶ 340-342, 344; and

  • Opinions about the N63 engine found on ConsumerReport.org. FAC at ¶¶ 332, 348.

  III.    LEGAL ANALYSIS

  A.      PLAINTIFFS’ CLAIMS SHOULD BE DISMISSED FOR LACK OF SUBJECT
          MATTER JURISDICTION BECAUSE THE AMOUNT IN CONTROVERSY
          REQUIRED UNDER MAG-MOSS IS NOT SATISFIED

  (i)     Standard of Review on Motion to Dismiss for Lack of Subject Matter Jurisdiction
          Pursuant to Rule 12(b)(1) and Mag-Moss

          Federal district courts are courts of limited jurisdiction, and their jurisdiction may be

  circumscribed by federal law. See e.g., Najiy v. City of Miami, 980 So. 2d 1157 (Fla. Dist.

  Ct. App. 2008). Mag-Moss provides that the federal courts lack subject matter jurisdiction

  “if the amount in controversy is less than the sum or value of $50,000 (exclusive of interests

  and costs) computed on the basis of all claims to be determined in this suit.” Grant v.

  Cavalier Mfg., 229 F. Supp. 2d 1332, 1333, 2002 U.S. Dist. LEXIS 21625, *1 (quoting 15


  3
    TSBs/SIBs are issued by auto manufacturers to automotive dealers in connection with service requirements
  for their respective vehicles.



                                                      4
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 5 of 31 PageID 343




  U.S.C. § 2310(d)(3)(B)); see also Briganti v. Ford Motor co., No. 08-80683-CV, 2008 WL

  11333512, at * 2 (S.D. Fla. Sept. 22, 2008). In cases, such as this one,4 where the written

  warranties at issue are “limited”, (i.e., not “full” within the meaning of Mag-Moss § 2304),

  the measure of a plaintiff’s damages is derived from the state law governing such breach of

  warranty claims. Carter v. Killingsworth, 477 F. App’x 647, 648 (11th Cir. 2012). In

  determining whether “all claims” meet the jurisdictional threshold under Mag-Moss, pendent

  state law claims, attorneys’ fees, and punitive damages are excluded. See Carter, 477 F.

  App’x 647, 648; Matthews v. James Hardie Bldg. Prod., Inc., No. 3:16-CV-378-mcr-emt,

  2017 WL 6994567, at *3 (N.D. Fla. Nov. 21, 2017); Ghodrati v. Miami Paneling Corp., 770

  So. 2d 181, 182, 2000 Fla. App. LEXIS 11885, *1, 25 Fla. L. Weekly D 2237. For purposes

  of assessing the jurisdictional threshold, under Florida law, Plaintiffs may seek either the cost

  of repair or diminution in value. Id.

             When considering a motion to dismiss under Rule 12(b)(1), it is presumed that the

  cause is outside the federal court's limited jurisdiction, and the burden of establishing the

  contrary rests upon party asserting jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am.,

  511 U.S. 375, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994). Typically, dismissal for failure to

  meet the amount-in-controversy requirement is appropriate “where the pleadings make it

  clear to a legal certainty that the claim is really for less than the jurisdictional amount.”

  Leonard v. Enter. Rent a Car, 79 F.3d 967, 972 (11th Cir. 2002) (citations omitted); see

  also Burlington Ins. Co. v. Brown, 2013 WL 3470724, at *2 (M.D. Fla. July 10, 2013).

  (ii)       This Court Lacks Subject Matter Jurisdiction Because Plaintiffs’ Claims Are
             Improperly Joined and Individually, Their Claimed Damages Are Well Below The
             $50,000 Amount In Controversy Required Under Mag-Moss

  4
      Plaintiffs allege that they were each provided with a “limited” warranty. FAC ¶ 396.


                                                          5
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 6 of 31 PageID 344




          Plaintiffs’ sole basis for asserting federal jurisdiction in this case is Mag-Moss, and

  that statute expressly precludes the district courts’ exercise of jurisdiction for claims less than

  $50,000. Given that Plaintiffs’ claims have been improperly joined, as further discussed

  below, even assuming for purposes of Rule 12(b)(1), that the allegations in the FAC are true

  regarding Plaintiffs’ damages, because their claims should be severed, these damages to a

  legal certainty, do not meet the $50,000 amount in controversy threshold.

          The aggregation of claims is only permitted where two or more plaintiffs unite to

  enforce a single title or right in which they have a common and undivided interest. Where,

  as here, each plaintiff is suing on his or her own contract, said claims may not be aggregated

  to satisfy the amount in controversy requirement. Sigel v. Gen. Dev. Corp., 59 F.R.D. 577,

  581 (M.D. Fla. 1973). The United States Court of Appeals for the 11th Circuit similarly does

  not allow for aggregation of punitive damages to satisfy the jurisdictional threshold. Smith v.

  GTE Corp., 236 F.3d 1292 (11th Cir. 2001).

          First, 31 of the 41 Plaintiffs allege that they added additional engine oil in between

  service visits “to prevent the vehicle’s engine from failing.” See, e.g., FAC ¶ 18 et seq.

  Notably, of the 41 Plaintiffs, only Toufique Valmy, Larry Jones, Michael Whiteman, Arthur

  Lewis and Greg Chavis, respectively, allege that their vehicle’s engine failed and required

  repair or was replaced. The remaining Plaintiffs alleged damages are based, entirely, on a

  hypothetical scenario of “engine failure” which has never actually occurred. Second,

  although Plaintiffs allege that the Oil Consumption Defect necessitated “additional service

  visits and increased maintenance costs,” FAC ¶ 360, only 14 of 41 Plaintiffs have alleged

  out-of-pocket expenses. See Exhibit “A” and FAC. Even then, the out-of-pocket expenses,



                                                  6
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 7 of 31 PageID 345




  as individually alleged, are significantly below the jurisdictional threshold. However,

  assuming, arguendo, that Plaintiffs added oil at the rates alleged, the cost of BMW oil ($9-

  10 per quart) for each Plaintiff’s separate claim, would, to a legal (and mathematical)

  certainty, never amount to $50,000. Third, any reliance by Plaintiffs on the cost paid for their

  vehicles is not the correct measure of damages; only the cost of repair or diminution in value,

  neither of which has been alleged by any Plaintiffs, with exception of Greg Chavis and Arthur

  Lewis, should be considered. Id. Last, Plaintiffs’ allegation that they “will suffer significant

  loss when they sell the subject vehicles” is entirely hypothetical, and unsupported by any

  allegations of Plaintiffs’ actual damages. FAC ¶ 360.5

           Accordingly, the $50,000 amount in controversy required to confer subject matter

  jurisdiction upon this Court cannot be established and Plaintiffs’ claims must be dismissed.6

  B.      PLAINTIFFS’ FAC SHOULD BE DISMISSED PURSUANT TO RULE 12(b)(6)
           BECAUSE THEY FAIL TO STATE A CLAIM FOR WHICH RELIEF CAN
           BE GRANTED

  (i)      Standard of Review on Motion to Dismiss for Failure to State a Claim For Which
           Relief Can be Granted Pursuant to Rule 12(b)(6)



  5
   Any claim for revocation that is asserted to satisfy the jurisdictional threshold is barred under Florida law,
  because Plaintiffs lack privity with BMW NA. Powers v. Lazy Days RV Center, Inc., No. 8:05-CV-
  1542T17EAJ, 2006 WL 373011, *2 (M.D.Fla. February 16, 2006); Mesa v. BMW of North America, LLC, 904
  So.2d 450, 459 (Fla. 3d DCA 2005); Gilbert v. Monaco Coach Corp., 352 F.Supp.2d 1323, 1334-35
  (N.D.Ga.2004); Tolliver v. Monaco Coach Corp., No. 8:06-CV-856-T-30TGW, 2006 WL 1678842, at *2 (M.D.
  Fla. June 16, 2006)
  6
    We also note that Plaintiffs, Calvin Coleman, Larry Bell, Edwin Dovel, Carlos Sanchez, Terry Young, Robert
  Gibbs, John Isaak, Jorge Vasquez, Greg Kipple, Thomas David Steele, Joseph Maloney, Alande Brezault,
  Michael Kirshteyn, Damien Hodge, Cornell Marriott, Midiala Sanchez, Rodney Phanord, Richard Sampieri,
  Christian Clouse, Sayeed Mohammad, Scott Wood, Benjamin Darwish, Jennifer Mars, John Fowler, Gerard
  Thomas Kiernan, John Dawson, Iwona Misiuta, Royce Hood, Kristen McNab, Barbara Smith and Keith
  Goldblum, lack Article III standing, as they fail to establish the existence of any “concrete, particularized, and
  actual or imminent” injury. See, e.g., Duty Free Americas, Inc. v. Estee Lauder Companies, Inc., 797 F.3d
  1248 (11th Cir. 2015). Instead, their cases rely on their frustration with having to add engine oil to their
  respective vehicles and their claims should be dismissed.


                                                          7
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 8 of 31 PageID 346




         In order for a complaint to withstand a motion to dismiss under Rule 12(b)(6), it must

  “allege adequate facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

  v. Twombly, 550 U.S. 544, 570 (2007). Where the complaint only “pleads facts that are

  merely consistent with a defendant’s liability [it] stops short of the line between possibility

  and plausibility of entitlement to relief, and should be dismissed.” Ocasio–Hernandez v.

  Fortuno–Burset, 640 F.3d 1, 12 (1st Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009)). Moreover, although the court accepts all allegations stated in the complaint as true,

  for purposes of deciding the motion, the court should “nevertheless disregard all legal

  conclusions that the Plaintiff presents as facts.” Id. at 11 (quoting Iqbal, at 1949-50.)

  (ii)   Plaintiffs Fail To State A Claim for Breach of Implied Warranty Because They
         Lack Privity of Contract With BMW NA

         Fla. Stat. § 672.314, establishes that all contracts for the sale of goods contain an

  implied warranty of merchantability. State law, not Mag-Moss, creates and governs the

  enforcement of implied warranty claims. Ocana v. Ford Motor Co., 992 So. 2d 319, 323 (Fla.

  Dist. Ct. App. 2008). Under Florida law, "a plaintiff cannot recover economic losses for

  breach of implied warranty in the absence of privity." Mesa v. BMW of N. Am., LLC, 904

  So.2d 450, 458 (Fla. 3d Dist. Ct. App. 2005). See also, Bailey v. Monaco Coach Corp., 168

  F. App'x. 893, 894-95 (11th Cir. 2006).

         Particularly instructive in this matter is the United States Court of Appeals for the

  11th Circuit’s Decision of Tershakovec v. Ford Moto Co., 2018 U.S. Dist. LEXIS 116130,

  *33-35, where the Court found in its examination of Plaintiff’s breach of implied warranty

  claim that Defendant, Ford, as an automotive distributor and not a dealer, was not in privity

  of contract with Plaintiffs, because they could not have purchased their vehicles from Ford.



                                                 8
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 9 of 31 PageID 347




  Based upon same, Plaintiffs’ claim for breach of implied warranty was dismissed with

  prejudice.

           Here, identical to the Plaintiffs in Tershakovec, Plaintiffs allege that they are

  downstream purchasers, i.e., that they all acquired their vehicles from third-party dealers and

  not BMW NA.

           Additionally, a warranty that “goods shall be merchantable” means “fit for the

  ordinary purposes for which such goods are used” Jovine v. Abbott Labs., Inc., 795 F. Supp.

  2d 1331, 1340 (S.D. Fla. 2011). Courts hold that the sole ordinary purpose of a vehicle is to

  provide transportation. See e.g. Amin v. Mercedes-Benz USA, LLC, 301 F. Supp. 3d 1277,

  1288 (N.D. Ga. 2018). Absent, the claims of Cheryl Walters, Toufique Valmy and Jane

  Johnson, that respectively allege the vehicle was out of service, the vehicle’s engine failed

  and the vehicle vibrated when driving at highway speeds, the remaining 38 Plaintiffs do not

  allege that their vehicles have failed to provide reliable transportation. See Exhibit “A” and

  FAC.

            Accordingly, they have failed to plead facts consistent with a showing that they were

  in privity of contract with BMW NA or that there vehicles were otherwise not merchantable,

  as required, and their claims for breach of implied warranty pursuant to Mag-Moss and

  Florida law, warrant dismissal with prejudice.7

  (iii)    Plaintiffs Fail to State a Claim For Breach of Express Warranty Under Mag-Moss
           and § 627.313, Fla. Stat. Because The Limited Warranty Does Not Cover The
           Design Defects Alleged


  7
    To the extent that Plaintiffs argue that agency existed between BMW NA and third-party dealerships to
  establish privity, we note that the allegations in the FAC do not support this position in accordance with Florida
  law. See Ocana, 992 So. 2d at 325-327.



                                                          9
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 10 of 31 PageID 348




            Plaintiffs fail to state a claim for relief because the express warranty, by Plaintiffs’

   own admission, only covers repairs needed to correct “defects of workmanship,” FAC ¶ 317,

   whereas the FAC only alleges a design defect. See Cali v. Chrysler Grp. LLC, No. 10 CIV.

   7606 JSR, 2011 WL 383952, at *2 (S.D.N.Y. Jan. 18, 2011), aff'd, 426 F. App'x 38 (2d Cir.

   2011) (in pertinent part, dismissing the plaintiff’s claims under Mag-Moss and for breach of

   express warranty, with prejudice, where the complaint alleged a design defect, but the

   warranty covered only “materials, workmanship and/or factory preparation”). While Florida

   courts have not directly defined the terms, several persuasive authorities outside of Florida

   recognize that “materials and workmanship” is a specialized warranty term that refers to

   manufacturing and not design defects. Vazquez v. Gen. Motors, LLC, No. 17-22209-CIV,

   2018 WL 447644, at *3 (S.D. Fla. Jan. 16, 2018).

            Particularly instructive on this point is Judge Rakoff’s opinion in Cali, which the

   Second Circuit affirmed, “for substantially the same reasons stated in [his] careful and

   comprehensive opinion.” See Cali v. Chrysler Grp. LLC, 426 F. App'x 38 (2d Cir. Aug. 30,

   2011). With respect to its breach of express warranty and Mag-Moss claims, Cali involved

   nearly identical pleadings to the case at bar.8 The limited warranty in Cali, similar to the

   one at issue here, was limited to repairs needed to correct defects in “materials, workmanship

   and/or factory preparation.” Id. at *2. In reasoning that the defendant’s express warranty did

   not cover design defects, the court distinguishes a “design” defect from a “workmanship”

   defect, stating that, “the terms ‘material,’ ‘workmanship,’ or ‘factory preparation,’ refer to



   8
     We note that the complaint in Cali was also filed by Plaintiffs’ Counsel, which explains the striking similarities
   between the design defect allegations raised in Cali and the instant FAC and supports the direct applicability of
   the Cali Court’s holding to this matter.


                                                           10
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 11 of 31 PageID 349




   the mechanical process of implementing [the vehicle’s] design,” whereas design defects

   implicate “the arrangement of elements that make up [ ] a machine, and the process of

   selecting the means and contriving the elements, steps, and procedures for producing what

   will adequately satisfy some need.” Id. at 2 (internal quotations marks and citation omitted).

            In this case, Plaintiffs have failed to plead a defect in “workmanship” covered under

   the express warranty. Rather, on the one hand, Plaintiffs allege that the “underlying cause of

   the excessive oil consumption” was never addressed, FAC ¶ 343, that the Plaintiffs were each

   told that their engines “did not warrant any repairs,” FAC ¶¶ 36, 43, 51, 59, 66, 74, 81, 88,

   95, 103, 110, 118, 125, 131, 140, 147, 144, 154, 162, 170, 178, 185, 193, 200, 208, 223, 232,

   240, 248, 256, 264, 274, 281, 289, 295, 302, 308 and that “[s]ome owners and enthusiasts

   blame the oil consumption on BMW’s decision to place the N63’s twin-turbochargers

   between the cylinder heads, and inside the engine V, rather than outside of the engine V,

   away from sensitive components, where turbochargers are typically located.” FAC ¶ 330.

   Moreover, in support of their argument that BMW NA owed an affirmative duty to disclose

   the Oil Consumption Defect, Plaintiffs allege that the engine was “unreasonably dangerous,”

   which further echoes the language of strict liability in tort. 9 See FAC ¶ 356 (“defect is

   unreasonably dangerous”), and ¶ 339 (“defect poses an unreasonable safety hazard”).

            On the other hand, Plaintiffs allege that the Oil Consumption Defect represents a

   “manufacturing defect,” FAC ¶ 324, and that the Subject Vehicles were warranted as being

   “free from defects of workmanship.” FAC ¶ 317.

            First, by alleging that the “underlying” issue was never remedied, that the Plaintiffs


   9
     See McCarthy v. Olin Corp., 119 F.3d 148, 154–55 (2d Cir. 1997) (defining design defect in strict liability as
   a defect “which results when the product as designed is unreasonably dangerous for its intended use”).


                                                         11
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 12 of 31 PageID 350




   were never offered a repair, and that the Oil Consumption Defect was a symptom of poor

   design choices, Plaintiffs necessarily construe the Oil Consumption Defect as one which was

   not actually remediable, i.e., no number of warranty-covered repairs could have fixed the

   engine’s faulty design. In juxtaposing these allegations, Plaintiffs have nonsensically pled

   that BMW NA breached the warranty because the defect should have been fixed, despite the

   fact that the defect could never have been fixed given its design specifications. Second,

   Plaintiffs’ allegation that the Oil Consumption Defect reflects a “manufacturing defect” is

   disingenuous insofar as Plaintiffs must plead an actual manufacturing defect in order to

   maintain a claim for breach of a written warranty that only covers “defects of workmanship.”

   See FAC ¶ 317; see also, Armadillo Distribution Enterprises, Inc. v. Hai Yun Musical

   Instruments Manufacture Co., 142 F. Supp. 3d 1245 (M.D. Fla. 2015). Plaintiffs have further

   generically cited two separate warranties, the New Vehicle Limited Warranty and Certified

   Pre-Owned Warranty, but fail to indicate, which warranty their respective vehicles were

   covered by or any specific terms that were breached. See FAC ¶ 396.

           Based on similar allegations in Cali, the court pointed out that, despite counsel’s,

   (Plaintiffs’ Counsel, herein), attempt at oral argument to downplay his use of the word

   “design” in order to put the claims within the scope of the warranty, “the Court finds that

   [counsel] in fact attached the appropriate word to the concept he was attempting to explain.”

   Cali, at 3.

           Likewise, a fair reading of the FAC in this case, reveals Plaintiffs’ actual concern is

   not that the Plaintiffs’ engines suffered from a defect in workmanship or were manufactured

   defectively, but that the N63 was designed poorly. In light of the foregoing, Plaintiffs’ have

   failed to state a claim for breach of express warranty and Counts I and III must be dismissed.


                                                 12
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 13 of 31 PageID 351




   (iv)    Counts I, II and III for Breach of Implied and Express Warranties Should be
           Dismissed as to the Claims of Cheryl Walters, Tamim Ghith, Larry Bell, Robert
           Gibbs, Larry Jones, Midiala Sanchez, Cornell Marriott, Alande Brezault, Joseph
           Maloney, Carlos Sanchez and Barbara Smith And Counts I and II Only for Breach
           of Implied Warranty Should be Dismissed as to the Claims of Edwin Dovel, Calvin
           Coleman, Patricia Hymon, and Richard Sampieri, Because, As Pled, They Are
           Time Barred

           The claims for the above-identified Plaintiffs for breach of express and implied

   warranties, brought pursuant to Mag-Moss and Florida state law, are barred by the applicable

   statute of limitations. Mag-Moss is silent as to limitations on time to file suit, so the

   respective five-year and four-year statute of limitations supplied by § 95.11(3)(k), Fla. Stat.

   and § 95.11(2)(b), Fla. Stat. control. A claim for breach of warranty accrues when the defect

   that gives rise to the cause of action is discovered or should have been discovered. Smith v.

   Continental Insurance Co., 326 So.2d 189 (Fla. 2d DCA 1976); Florida Power & Light Co.

   v. Allis-Chalmers Corp., 1989 U.S. Dist. LEXIS 16640, at *14 (S.D. Fla. March 21, 1989).

   Alternatively, to the extent the Court finds that Plaintiffs’ claims sound in tort (i.e., negligent

   design), the applicable statute of limitations is four years. § 95.11, Fla. Stat.

           Based on the alleged date(s) and period of time when the above-identified Plaintiffs

   first experienced the Oil Consumption Defect, see Exhibit “A” and FAC, the statutes of

   limitations on Counts I, II and III have expired. However, Plaintiffs appear not to argue

   against the applicability of the four-year and five-year statutes of limitation. Rather, they

   argue that their claims are not time barred insofar as BMW NA breached its affirmative duty

   to disclose the alleged Oil Consumption Defect and that BMW NA fraudulently concealed

   the defect from Plaintiffs.

       a. Plaintiffs’ Fraudulent Concealment Claim Fails Because BMW NA Did Not Owe a
          Duty to Disclose the Alleged Defect and the Claim is Barred by the Economic Loss
          Rule


                                                   13
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 14 of 31 PageID 352




            In order to maintain a claim that the statute of limitations was tolled by defendants’

   fraudulent concealment of facts, Plaintiffs must demonstrate 1) BMW NA concealed or failed

   to disclose a material fact; 2) BMW NA knew or should have known the material fact should

   be disclosed; 3) BMW NA acted in bad faith; 4) BMW NA knew its concealment of or failure

   to disclose the material fact would induce the Plaintiffs to act; 5) Plaintiffs suffered damages

   as a result of the concealment or failure to disclose; and 6) BMW NA had a duty to disclose

   the material fact. In re Palm Beach Fin. Partners, L.P., 517 B.R. 310, 335 (Bankr. S.D. Fla.

   2013).

            An affirmative duty to disclose may arise where there is a fiduciary relationship or

   where one party has “superior knowledge” not readily available to the other and knows that

   the other is acting on the basis of mistaken knowledge. In re Takata Airbag Prods. Liab.

   Litig., 2016 U.S. Dist. LEXIS 138976, *179. The latter typically occurs in arm-length

   transactions where the defendant knows that the other party is relying on its statements in

   furtherance of the transaction. Persaud v. Bank of Am., N.A., 2014 U.S. Dist. LEXIS 120307,

   *33, 2014 WL 4260853. Courts hold that generic allegations of knowledge, devoid of factual

   support, provide no basis for a failure to disclose claim. See, e.g., Grodzitsky v. Am. Honda

   Motor Co., 2013 WL 690822, at *2, *6 (C.D. Cal. Feb. 19, 2013).

            In this case, Plaintiffs do not allege facts sufficient to give rise to an inference that a

   fiduciary relationship existed, or that they were involved in direct negotiations with BMW

   NA for the purchase/lease of their vehicles. They allege only that BMW NA had a duty to

   disclose the existence of the alleged Oil Consumption Defect because it was “unreasonably

   dangerous” and because BMW NA had exclusive knowledge or access to material facts. FAC



                                                    14
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 15 of 31 PageID 353




   ¶ 360. Assuming, arguendo, for the purposes of this motion only, that the alleged defect was

   “unreasonably dangerous,” Plaintiffs have failed to allege the source of any legally

   cognizable duty to disclose “unreasonably dangerous” defects, or even what constitutes such

   a defect.

          Additionally, Plaintiffs’ fraudulent concealment claim is barred by the economic loss

   rule, which “is a judicially created doctrine that sets forth the circumstances under which a

   tort action is prohibited if the only damages suffered are economic losses.” Tiara Condo.

   Ass'n v. Marsh & McLennan Co., 110 So. 3d 399, 401 (Fla. 2013). The Southern District

   Court of Florida in Vazquez v. Gen. Motors, LLC, No. 17-22209-CIV, 2018 WL 447644, at

   *5 (S.D. Fla. Jan. 16, 2018), specifically dismissed Plaintiffs’ claim of fraudulent

   concealment where the claim, as is the case, herein, excluded non-economic damage.

      b. Plaintiffs Claim for Fraudulent Concealment Fails Because They Have Failed to
         Plead Fraud With the Specificity Required Under Rule 9(b)

          Furthermore, the heightened pleading standard set forth in Fed. R. Civ. P. 9(b) applies

   to Plaintiffs’ fraudulent concealment claim. Rule 9 specifically requires Plaintiffs to allege

   “(1) precisely what statements or omissions were made in which documents or oral

   representations; (2) the time and place of each such statement and the person responsible for

   making (or, in the case of omissions, not making) them; (3) the content of such statements

   and the manner in which they misled the plaintiff; and (4) what the defendant obtained as a

   consequence of the fraud.” Burgess v. Religious Tech. Ctr., Inc., 600 F. App'x 657, 662 (11th

   Cir. 2015).

          In Burgess, the United States Court of Appeals for the 11th Circuit, in affirming the

   district court’s dismissal of plaintiff’s fraudulent misrepresentation claim, found during its



                                                15
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 16 of 31 PageID 354




   de novo review, that merely stating the time period of the alleged misrepresentations and the

   specific fraudulent statements was insufficient to satisfy the heightened pleading

   requirements of Rule 9(b). Id. at 662-664. The factual allegations in this case mirror those

   in Burgess, as majority of the Plaintiffs’ claims fail to identify specific dealerships,

   employees and dates for any servicing or representations regarding their vehicles. See, e.g.,

   FAC ¶¶ 29, 36, 43, 51, 57, 59, 65, 66, 73,74, 88, 95, 102, 103, 118, 124, 125, 131, 140, 146,

   147, 154, 162, 169, 170, 178, 185, 193, 200, 208, 215, 222, 223, 248, 264, 273, 274, 281,

   308.

          Similarly, BMW NA did not manufacture the vehicles at issue and even assuming for

   only argument sake that it did, Plaintiffs’ allegations are circular: equating design choices

   with knowledge, concealment, or omission of an alleged design defect. This type of logic,

   without further proof, has been expressly rejected by other District Courts:

                  Plaintiff contends that BMW “had knowledge of the defect
                  from the outset” because “the defect [pled] in the SAC is an
                  engineering decision by BMW....” This argument is advanced
                  without legal support. Moreover, it is a circular argument that
                  could be used to impute knowledge for purposes of the CFA
                  to any manufacturer who designs and markets a product that is
                  later alleged to be defective—“I (consumer) believe this item
                  to be defective; you (manufacturer) designed the item and sold
                  it; ergo, you knew it was defective, and thus you defrauded me
                  when you elected not to tell me about the defect.” . . . Plaintiff
                  cannot equate design choices with fraudulent conduct simply
                  by saying so and without pleading facts supporting a plausible
                  inference of knowledge on BMW’s part. If Rule 8(a), Iqbal,
                  and Twombly are to have any force whatsoever, a FAC cannot
                  state a CFA claim that requires the plaintiff plead knowledge
                  by merely alleging that the defendant designed a defective
                  product.

                                                 McQueen v. BMW of North America, LLC,
                                                 2014 WL 656619, at *5 (D.N.J. Feb. 20, 2014).



                                                 16
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 17 of 31 PageID 355




          Additionally, Plaintiffs rely on “evidence” of consumer complaints posted in online

   BMW forums and on ConsumerReports.org, all third-party websites, to demonstrate that

   BMW NA had knowledge of the alleged defect. Courts routinely reject this type of “vague

   summaries of hearsay statements by unidentified consumers” when used in support of a claim.

   Bobak Sausage Co. v. A & J Seven Bridges, Inc., 805 F. Supp. 2d 503, 520 (N.D. Ill. 2011).

   Courts have also found defective pleadings where the plaintiff merely points to “data” and

   “field reports” within the exclusive control of the defendant. Weaver v. Chrysler Corp., 172

   F.R.D. 96, 102 (S.D.N.Y. 1997).

          Here, Plaintiffs allege that BMW NA knew of the alleged defect based on the

   existence of “pre-release testing data,” “durability testing,” “early consumer FACs,” and

   “other internal sources.” FAC at ¶ 357. Plaintiffs make no allegation whatsoever as to the

   content of the data, or as to how it is alleged that such data or “other internal sources” were

   intended to defraud them. Moreover, courts have also held that “[a]wareness of a few

   customer complaints . . . does not establish knowledge of an alleged defect.” Baba v.

   Hewlett-Packard Co., 2011 WL 317650 (N.D. Cal. Jan. 28, 2011).

          Finally, Plaintiffs’ reliance on technical service bulletins (FAC at ¶¶ 340-345) and

   related customer loyalty programs (FAC at ¶¶ 352-353) as “evidence” of BMW NA’s

   “knowledge” of the alleged “defect” is insufficient to plead fraudulent concealment. Courts

   have reasoned that “[s]uch advisories are generally the result of consumer complaints that

   cause a manufacturer to investigate, diagnose, and remedy a defect in one of its products.

   Accepting these advisories as a basis for consumer fraud claims may discourage

   manufacturers from responding to their customers in the first place.” Alban v. BMW of North

   America, LLC (“Alban II”), 2011 WL 900114, at *12 (D.N.J. March 15, 2011). Such


                                                 17
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 18 of 31 PageID 356




   bulletins are a legally recognized method of communicating to dealers “instructions for

   making . . . diagnoses and repairs,” a supplement to a service manual. 40 C.F.R. § 86.096-

   38(g)(2)(i). They provide instructions on how to repair different parts of a vehicle – because

   parts sometimes break, not because they are “known” to be “defective.” 10 See Cali v.

   Chrysler Grp. LLC, No. 10 CIV. 7606 JSR, 2011 WL 383952, at *2 (S.D.N.Y. Jan. 18, 2011),

   aff'd, 426 F. App'x 38.

            Plaintiffs have further not sufficiently pled                     that BMW NA’s alleged

   misrepresentations were unknown or could not have been known within the limitations

   period. In fact, nearly all Plaintiffs concede that they knew of the oil consumption defect

   “soon after”, “within several months” or “almost immediately” after their respective

   purchases. See Exhibit “A” and FAC.

            As such, Plaintiffs’ allegations are insufficient to find that BMW NA was under an

   affirmative duty to disclose the alleged defect or that BMW NA fraudulently concealed said

   defect from Plaintiffs and fail to satisfy the heightened pleading requirements under Rule

   9(b).

   v.       Plaintiffs Fail to State a Claim Under § 501.201 et seq., Fla. Stat. And The Claims
            of Plaintiffs Cheryl Walters, Calvin Coleman, Larry Bell, Edwin Dovel, Larry
            Jones, Robert Gibbs, John Isaak, Joseph Maloney, Alande Brezault, Cornell
            Marriott, Midiala Sanchez, Rodney Phanord, Richard Sampieri, Scott Wood,


   10
      Indeed, the use of such information is largely prohibited by the Federal Rules of Evidence. See, Fed. R. Evid.
   407 (“When measures are taken that would have made an earlier injury or harm less likely to occur, evidence
   of the subsequent measures is not admissible to prove: negligence; culpable conduct; a defect in a product or
   its design; or a need for a warning or instruction. But the court may admit this evidence for another purpose,
   such as impeachment or –if disputed –proving ownership, control, or the feasibility of precautionary measures”);
   cf. Pusey v. Becton Dickenson and Co., 794 F. Supp. 2d 551, 561 (E.D. Pa. 2011) (barring introduction of recall
   in products-liability action where recall occurred after plaintiff’s alleged injury); Stearns, 2009 WL 1635931,
   at *10 (finding “any allegations with respect [to] attempted repairs or implementation of a new design are
   inadmissible for the purpose of establishing the elements of” a fraudulent-concealment claim) (citing Fed. R.
   Evid. 407).



                                                         18
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 19 of 31 PageID 357




          Patricia Hymon, Tamim Ghith, Barbara Smith and Carlos Sanchez Are Otherwise
          Time Barred

          FDUTPA bans “[u]nfair methods of competition, unconscionable acts or practices,

   and unfair or deceptive acts or practices in the conduct of any trade or commerce.” § 501.204

   Fla. Stat. “The elements comprising a consumer claim for damages under FDUTPA are: (1)

   a deceptive act or unfair practice; (2) causation; and (3) actual damages.” Carriuolo v. Gen.

   Motors Co., 823 F.3d 977, 983 (11th Cir. 2016) (citing City First Mortg. Corp. v. Barton,

   988 So. 2d 82, 86 (Fla. 4th DCA 2008)). To determine whether an act is deceptive or unfair,

   Florida law uses an objective test: whether “the alleged practice was likely to deceive a

   consumer acting reasonably in the same circumstances,” rather than “actual reliance on the

   representation or omission at issue.” Id. at 983–84 (internal citation omitted). Heightened

   pleading is also required under Rule 9(b), to alert “defendants to the ‘precise misconduct

   with which they are charged’ and protect[s] defendants ‘against spurious charges of immoral

   and fraudulent behavior.’” Durham v. Bus. Mgmt. Assocs., 847 F.2d 1505, 1511 (11th Cir.

   1988) (internal citation omitted). Moreover, the Plaintiffs’ underlying breach of warranty

   claims alone will not suffice to give rise to a violation of FDUTPA.       Rebman v. Follett

   Higher Educ. Grp., Inc., 575 F. Supp. 2d 1272 (M.D. Fla. 2008). Further, the statute of

   limitations for bringing a FDUTPA claim is four years from the date of purchase or sale of

   the vehicle and many of the Plaintiffs’ claims are time barred. Speier-Roche v. Volkswagen

   Grp. Of Am., No. 14-20107-CIV, 2014 WL 1745050, at *6-7 (S.D. Fla. Apr. 30, 2014).

          Plaintiffs allege the same set of facts with respect to their FDUTPA claim and their

   breach of warranty claims. Thus, for the same reasons that Plaintiffs’ fraudulent concealment

   claim fails, their FDUTPA claim also fails. To wit, conclusory allegations that their vehicles



                                                19
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 20 of 31 PageID 358




   suffer from a safety-related “defect,” FAC ¶ 339, without factual allegations as to what, if

   any, legally cognizable duty existed, or how BMW NA concealed the alleged “defects” from

   the Plaintiffs.

           Further, the claims of Plaintiffs, Cheryl Walters, Calvin Coleman, Larry Bell, Edwin

   Dovel, Larry Jones, Robert Gibbs, John Isaak, Joseph Maloney, Alande Brezault, Cornell

   Marriott, Midiala Sanchez, Rodney Phanord, Richard Sampieri, Scott Wood, Patricia Hymon,

   Tamim Ghith, Barbara Smith and Carlos Sanchez, are all time barred based on the dates of

   lease or purchase of their vehicles, as fully set forth in Exhibit “A” and the FAC, herein.

   (vi)    Plaintiffs’ Request for Class Action Tolling Should Be Denied As It Lacks Legal
           and Factual Merit

           Plaintiffs have alleged that their claims should be tolled based on class action tolling

   and relate back to the pleadings of Bang v. BMW of North American, LLC (Case No. 2:15-

   cv-6945), which is the first of the successive class actions, filed on September 18, 2015. Final

   approval of the class action settlement, which granted certification of the class for settlement

   purposes only, was entered on September 11, 2018. However, Plaintiffs’ expected request

   is unsupported by the Supreme Court’s holdings in Am. Pipe & Const. Co. v. Utah, 414 U.S.

   538 (1974) (“American Pipe”) and China Agritech, Inc. v. Resh, 138 S. Ct. 1800 (2018)

   (“Agritech”) and the holdings as applied by the U.S. Court of Appeals for the 11th Circuit

   and Florida state courts, because Plaintiffs are not pursuing their claims on an individual

   basis as putative class members, but instead, as a successive class action.

           Illustrative of this point is the court’s recognition in Bay Area Injury Rehab

   Specialists Holdings, Inc. v. United Servs. Auto. Ass'n, 173 So. 3d 1004 (Fla. 2d DCA 2015)

   (“BAIRS”), of an attempted serial class action based on facts and a procedural posture nearly



                                                 20
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 21 of 31 PageID 359




   identical to the instant matter. Similar to our case, BAIRS recognized an attempted class

   action where a class of opt-outs, preceded by a class action that raised the same claims and

   sought the same relief, filed suit. Specifically, the Plaintiffs here allege breach of implied

   and express warranty, Mag-Moss and FDUTPA; all of which were claimed in Bang, albeit

   FDUTPA in its local form and seek various forms of monetary damages. That said, the

   foregoing facts and procedural posture lend itself to the same recognition by the BAIRS Court

   – that Plaintiffs have filed an attempted successive class action.

          Relatedly, courts have found the existence of a quasi-class action with the settlement

   of multi-district lawsuits, where the plaintiffs alleged similar injuries caused by the same

   defendant due to the same purported product defect. See, e.g. In re Guidant Corp.

   Implantable Defibrillators Prod. Liab. Litig., No. MDL 05-1708 DWF/AJB, 2008 WL

   682174 (D. Minn. Mar. 7, 2008); In re Zyprexa Prod. Liab. Litig., 424 F. Supp. 2d 488, 490-

   491 (E.D.N.Y. 2006).

          Not only do Plaintiffs allege claims and seek relief duplicative of the preceding Bang

   action, but specifically, all Plaintiffs allege similar claims against BMW NA based upon the

   same purported defect, to wit, excessive oil consumption in BMWs equipped with N63

   engines. Plaintiffs have further raised these same allegations in thirteen successive class

   actions nationwide. n.1.

          That said, the Supreme Court’s holdings in American Pipe and Agritech, expressly

   reject application of class action tolling under the facts of this case. See, e.g., American Pipe,

   supra at 552-553. (holding the timely filing of a class action tolls the applicable statute of

   limitations for all persons encompassed by the class FAC and that members of a class who

   fail to gain certification may timely intervene as individual plaintiffs in the pending action).


                                                  21
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 22 of 31 PageID 360




   What became referred to as “American Pipe tolling rule” also applies to putative class

   members who, after denial of class certification, opt to bring an individual suit instead of

   intervene. Crown, Cork & Seal Co. v. Parker, 462 U.S. 345, 350 (1983).

           In Agritech, the Supreme Court was recently confronted with the scope of American

   Pipe’s holding. The specific query before the Court was whether American Pipe’s tolling

   rule applied to successive class actions. The Court affirmatively responded that it did not

   apply. Agritech, 138 U.S. at 1801-1802. See also, e.g. Ewing Industries Corp. v. Bob Wines

   Nursery, Inc., 795 F.3d 1324, 1326 (11th Cir. 2015) (tolling for successive class actions

   allows “limitless bites at the apple”).

           As is clear, the governing case law, as applied to the facts of this case, does not lend

   itself to the tolling of any of Plaintiffs’ claims based upon Bang, because Plaintiffs are not

   putative class members pursuing individual claims, but instead, a successive class action.

   (vii)   Plaintiffs’ Request for Discovery Rule Tolling Should Be Denied As It Lacks Legal
           and Factual Merit

           In Florida, the “delayed discovery” doctrine generally provides that a cause of action

   does not accrue until the plaintiff either knows or reasonably should know of the act giving

   rise to the cause of action. That said, the delayed discovery doctrine may only be applied to

   the accrual of a cause of action and not to toll the statute of limitations. Hearndon v. Graham,

   767 So. 2d 1179 (Fla. 2000). In this case, the discovery rule is inapplicable, as Plaintiffs

   concede the defect was not inherently undiscoverable. Rather, they discovered the alleged

   Oil Consumption Defect, “soon after”, “within several months” or “almost immediately”

   after their purchases. See Exhibit “A” and FAC. Accordingly, Plaintiffs own admissions

   establish the accrual of their claims shortly after purchasing their vehicles and their attempt



                                                 22
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 23 of 31 PageID 361




   to reframe their claims as accruing when BMW NA allegedly failed to repair their vehicles

   is without merit. As such, the discovery rule does not apply to save their otherwise time

   barred claims.

   (viii)   Plaintiffs’ Request for Estoppel Should Be Denied As It Lacks Legal and Factual
            Merit

            Likewise, Plaintiffs claim for estoppel should be denied as improper and premature.

    In Florida, equitable estoppel is an affirmative defense, not a cause of action, and resultantly,

    claims for equitable estoppel are subject to dismissal with prejudice. Debose v. Univ. of S.

    Fla., 178 F. Supp. 3d 1258 (M.D. Fla. 2016). At present, there are no affirmative defenses

    before the Court to address. Accordingly, Plaintiffs have improperly pled estoppel in their

    FAC and dismissal of said allegation, with prejudice, is appropriate under Florida law.

            Additionally, in order to assert equitable estoppel, a defendant must have engaged in

    wrongful conduct that “induced another into forebearing suit within the applicable

    limitations period.” John Doe No. 23 v. Archdiocese of Miami, Inc., 965 So. 2d 1186, 1187

    (Fla. Dist. Ct. App. 2007). Where a plaintiff fails to allege any wrongful conduct or specific

    acts of fraud or fraudulent concealment by defendant, the theory of equitable estoppel should

    not be applied. Id.

            For the same reasons that Plaintiffs fraudulent concealment tolling argument fails,

    their equitable estoppel argument also fails, as Plaintiffs have not alleged any facts

    supporting a reasonable inference that BMW NA intentionally misled Plaintiffs with respect

    to the subject vehicles.

   C.       ALTERNATIVELY, IF THIS COURT DECLINES TO DISMISS THE FAC
            FOR THE REASONS STATED HEREIN, IT IS RESPECTFULLY
            SUBMITTED THAT PLAINTIFFS’ CLAIMS ARE MISJOINED PURSUANT



                                                  23
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 24 of 31 PageID 362




           TO RULE 21 AND SHOULD BE DISMISSED WITHOUT PREJUDICE OR
           SEVERED

           As an initial matter, this Court should consider the fact that the Plaintiffs consciously

   chose to opt out of a multi-plaintiff class action setting, only to then re-file several new multi-

   plaintiff actions throughout the country. Essentially, they seek the individual benefits of

   being in a class, but do not want to accept or adhere to the procedural rules, or settlement

   results, of a class action. Not only is this method an utter disservice to well defined judicial

   economies, but as detailed below the joinder of Plaintiffs’ claims is not warranted since they

   do not arise out of the same transaction or occurrence. And, significantly, in grouping

   together, the collective Plaintiffs have improperly sought to avoid tens of thousands of

   dollars in filing fees.

           Florida’s State Supreme Court has noted that “[t]he purpose of the class action is to

   provide litigants who share questions of law and fact with an economically viable means of

   addressing their needs in court.” Johnson v. Plantation Gen. Hosp. Ltd. P’ship, 641 So. 2d

   58, 60 (Fla. 1994). When a putative class member opts out of a class, he or she preserves the

   right to proceed on an individual basis in his/her own subsequent lawsuit. Bay Area Injury

   Rehab Specialists Holdings, Inc. v. USAA Casualty Insurance Company, 173 So. 3d 1004,

   1007 (Fla. 2d DCA 2015).

           Preserving the right to bring an individual suit, however, in no way permits the

   individuals to regroup in new multi-plaintiff actions. See Id. (opt out class members from

   prior class action denied new class status; rather they were free only to pursue claims

   individually as court “recognized the evil of serial class actions”). Indeed, when faced with

   a similar class action opt out scenario involving re-filings by multiple plaintiffs batched



                                                   24
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 25 of 31 PageID 363




   together, the United States District Court, Eastern District of Pennsylvania, while applying a

   Rule 21 analysis, appropriately concluded that such joinder of plaintiffs in one action is not

   permitted. See In re Diet Drugs, 325 F. Supp. 2d 540, 541-42 (E.D. Pa. 2004), appeal dism’d

   418 F.3d (3d Cir. 2005) (severance ordered concerning misjoinder of sixty-two class action

   plaintiffs who opted out and subsequently filed single action against Wyeth).

          In the Diet Drugs litigation, the Eastern District of Pennsylvania Court’s rationale

   included the fact that it was evident that the plaintiffs were seeking to avoid the Clerk’s

   required filing fee. Id. at 542-43; see also In re Bittorrent Adult Film Copyright Infringement

   Cases, 296 F.R.D. 80 (E.D.N.Y. 2012) (concern that plaintiffs in similar actions could be

   evading millions of dollars in filing fees). And, the significance of this consideration related

   to the avoidance of the Clerk’s fee is not limited to its revenue raising aspect alone. Indeed,

   a Court’s required filing fees also serve a gatekeeping function to dissuade the inclusion of

   plaintiffs in a litigation where their claims lack merit. See Seroquel Products Liability

   Litigation, 2007 WL 737589 (M.D. Florida 2007); Wilson v. Int'l Longshoreman Ass'n, No.

   CV413-277, 2014 WL 47088, at *1 (S.D. Ga. Jan. 3, 2014) (finding “[A] litigant whose filing

   fees and court costs are assumed by the public ... lacks an economic incentive to refrain from

   filing frivolous, malicious, or repetitive lawsuits”); Malibu Media, LLC v. Does 1-28, 295

   F.R.D. 527, 534 (M.D. Fla. 2012) (admonishing Plaintiffs’ joinder of claims by the filing of

   multi-defendant FACs, because they “have deprived the court of hundreds of thousands of

   dollars in much needed revenue, while burdening the docket with cases that are difficult to

   manage … Severance will enable efficient management of each case, preserve the purpose

   of filing fees and protect the docket against problematic filing practices”).




                                                 25
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 26 of 31 PageID 364




          The rationale utilized by the court in Diet Drugs in arriving at its decision (as well as

   the Seroquel and Bittorrent courts) is extremely relevant here, where the instant Plaintiffs’

   counsel has, not only improperly batched several plaintiffs together in this case, but similarly

   commenced other multi-opt-out-plaintiff litigations in various District Courts around the

   country. n.1. In doing so, these Plaintiffs have collectively avoided paying tens of thousands

   of dollars in required filing fees, and further flooded the courts with meritless claims, some

   of which may not have been filed had those individuals been compelled to pay a filing fee.

          Moreover, here, even putting aside the improper avoidance of filing fees, Plaintiffs

   simply do not meet the standard for permissive joinder set forth in Fed. R. Civ. P. 20.

          The 11th Circuit is clear that where a Plaintiff fails to satisfy the requirements of Rule

   20(a), dismissal of the FAC without prejudice and severance of the claim(s) is appropriate.

   See, e.g., Barber v. Am.'s Wholesale Lender, 289 F.R.D. 364 (M.D. Fla. 2013) (finding that

   Plaintiffs’ failure to establish that their claims arose out of the same transaction, occurrence,

   or series of transactions or occurrences, as required for permissive joinder under Rule 20(a),

   warranted dismissal without prejudice and severance of the improperly joined claims);

   Wigand v. West City Partners, Inc., No. 07–61492–CIV, 2008 WL 384394, at *1 (S.D. Fla.

   Feb. 11, 2008) (granting motion to dismiss misjoined claims in action brought by multiple

   plaintiffs arising from purchases of condominium units).

          In fact, even where joinder is arguably found appropriate, which is not the case here,

   the 11th Circuit still considers the fairness, prejudice, expedience, costs and practicality of

   joint claims. The 11th Circuit also specifically considers the attendant concern of a Plaintiff

   avoiding required filing fees and pursuing frivolous claims under an analysis of permissive

   joinder. Malibu Media, LLC v. Does 1-28, supra at 534.


                                                  26
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 27 of 31 PageID 365




          As such, this Court may, in its discretion, dismiss without prejudice, or sever, the

   claims improperly joined if no substantial right will be prejudiced. Visendi v. Bank of

   America, N.A., 733 F.3d 863, 870 (9th Cir. 2013). As above-referenced, in determining

   whether to sever the claims, the courts consider several factors, including whether the claims

   arise out the same transaction or occurrence, whether there are common questions of law and

   fact, availability of witnesses, and judicial economy. Id. at 870-71.

          Moreover, class certification for settlement purposes in the Bang Class Action should

   not be considered for joinder in the instant litigation, as the manageability of the claims was

   not accounted for. See, e.g., Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 117 S. Ct. 2231,

   138 L. Ed. 2d 689 (1997).

          It is abundantly clear in the instant action that the Plaintiffs’ claims are improperly

   joined. First, the Plaintiffs’ claims do not arise out of the same transaction or occurrence.

   Each of the Plaintiffs purchased his/her respective vehicle from a different dealer, in separate,

   unrelated transactions. See FAC ¶¶ 8-315. Second, although the FAC alleges that each

   vehicle was equipped with the same engine, the actual performance of the engine bears

   relation to the make, model, and year of the particular vehicle, and Plaintiffs’ vehicles are

   vastly different in terms of performance expectations, based on these differences. Id. It is

   self-evident that engines do not exist in a vacuum, but rather, they function in tandem with

   various other component parts, which will vary from model to model and year to year.

          Judicial economy is also not served by trying these cases as one, as any technical

   analysis that may later be required must be undertaken with respect to the individual vehicles

   and not merely by looking at the part alleged to be defective. Multiple analyses of this sort

   would only serve to confuse the jury and cause undue delay. Additionally, Plaintiffs’ rights


                                                  27
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 28 of 31 PageID 366




   will not be substantially prejudiced by severance of their claims, as they will be free to bring

   their claims individually. See Visendi v. Bank of America, N.A., supra at 871.

          In light of the foregoing, it is respectfully submitted that, if this Court does not allow

   the instant motion to dismiss for the reasons cited herein, Plaintiffs’ claims should be severed.

   D.     VENUE IS IMPROPER PURSUANT TO RULE 28 U.S.C. § 1404(a) AND
          MIDDLE DISTRICT RULE 1.02 AND PLAINTIFFS’ CLAIMS SHOULD BE
          DISMISSED OR TRANSFERRED

          Further, numerous dissimilar Plaintiffs have brought their claims improperly in the

   Middle District of Florida. Pursuant to 28 U.S.C. § 1404(a), which provides "For the

   convenience of parties and witnesses, in the interests of justice, a district court may transfer

   any civil action to any other district or division where it might have been brought[.]" A

   district court has broad discretion to transfer an action to a more convenient forum. See Testa

   v. Grossman, No. 5:15-cv-321, 2015 U.S. Dist. LEXIS 141943, 2015 WL 6153743, at *2

   (M.D. Fla. Oct. 19, 2015).

          Middle District of Florida Local Rule 1.02 serves as a companion to § 1404. It

   provides that "[a]ll civil proceedings of any kind shall be instituted in that Division

   encompassing the county or counties having the greatest nexus with the cause, giving due

   regard to the place where the claim arose and the residence or principal place of

   business of the parties (emphasis added)." M.D. Fla. R. 1.02(c).

          In resolving a § 1404(a) motion, the district court first determines whether the action

   could have originally been brought in the proposed district of transfer, and, if so, the court

   then weighs the convenience of the parties and considers the interests of justice to determine

   whether a transfer is appropriate. To make this decision, the Court considers the following

   factors: (1) the convenience of the witnesses; (2) the location of relevant documents and the


                                                  28
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 29 of 31 PageID 367




   relative ease of access to sources of proof; (3) the convenience of the parties; (4) the locus of

   operative facts; (5) the availability of process to compel the attendance of unwilling witnesses;

   (6) the relative means of the parties; (7) a forum's familiarity with the governing law; (8) the

   weight accorded a plaintiff's choice of forum; and (9) trial efficiency and the interests of

   justice, based on the totality of the circumstances. Manuel v. Convergys Corp., 430 F.3d 1132,

   1135 n.1 (11th Cir. 2005) (citation omitted).

          In this case, Plaintiffs Midiala Sanchez, Rodney Phanord, Richard Sampieri, Yoan

   Hernandez, Kristen McNab, Thomas David Steele, Joseph Maloney, Alande Brezault,

   Michael Kirshteyn, Toufique Valmy, Cornell Marriott, Yoan Hernandez, Benjamin Darwish,

   Jennifer Mars, Gerard Thomas Kiernan, Barbara Smith, Keith Goldblum, Damien Hodge and

   Kristen McNab, do not reside in the Middle District, nor do they identify any authorized

   dealer in the Middle District from which they purchased, leased or serviced their respective

   vehicles. Instead, the Plaintiffs, in combination, reside and/or purchased their vehicles

   outside of the Middle District See, e.g., Damien Hodge and Kristen McNab who both reside

   out of state. Exhibit “A” and FAC. Since the above-named Plaintiffs did not reside, purchase

   or, as alleged, service their vehicles in the Middle District, the locus of the operative facts,

   witnesses and documentary evidence associated with their claims are outside of the Middle

   District and their claims have been improperly brought in this venue.

          Similarly, Plaintiffs Greg Chavis, Calvin Coleman, Larry Bell, Edwin Dovel, Carlos

   Sanchez, Terry Young, Larry Jones, Robert Gibbs, Jorge Vasquez, Patricia Hymon, Tamim

   Ghith and Jane Johnson, do not allege any nexus to the Tampa Division. Id.

          For the foregoing reasons, Plaintiffs claims should be dismissed for filing their claims

   in an improper venue or their cases transferred to their appropriate venue(s) to be initiated


                                                   29
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 30 of 31 PageID 368




   and paid for by Plaintiffs’ counsel. See Fire Stop Sys. v. Liberty Mut. Ins. Co., 2015 U.S.

   Dist. LEXIS 150382, *2-10, 2015 WL 6750788 (granting Defendant’s Motion to Dismiss or

   Alternatively Transfer Venue based on weighing the above-factors in favor of Defendant).

   IV.    CONCLUSION

          For the foregoing reasons, the defendant, BMW of North America, LLC, hereby

   respectfully requests that this Honorable Court dismiss Plaintiffs’ FAC, or, alternatively,

   sever the Plaintiffs’ claims.

   V.     REQUEST FOR HEARING

          The defendant, BMW of North America, LLC, hereby respectfully requests a one-

   hour hearing on defendant’s Motion to Dismiss.


          Respectfully submitted this 27th Day of March, 2019.


                                        By:    /s/ Suzanne M. Valles
                                               Suzanne M. Valles, Esq.
                                               Florida Bar No. 124546
                                               BIEDERMANN HOENIG SEMPREVIVO,
                                               P.A.
                                               601 Brickell Key Drive
                                               Suite 700
                                               Miami, Florida 33131
                                               Tel: (646) 218-7541 Ext. 541
                                               Fax: (646) 218-7510
                                               Email: suzanne.valles@lawbhs.com

                                               Attorneys for Defendant, BMW
                                               Of North America, LLC




                                               30
Case 8:18-cv-02875-TPB-CPT Document 34 Filed 03/27/19 Page 31 of 31 PageID 369




                                  CERTIFICATE OF SERVICE

           The undersigned counsel hereby certifies that the foregoing document was

   electronically filed this 27th day of March, 2019 by using CM/ECF systems, which will send

   notice of filing to all counsel of record.

                                                      /s/Suzanne M. Valles
                                                      Suzanne M. Valles, Esq.
                                                      Florida Bar No. 124546




                                                31
